981 F.2d 1253
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ettie WEINBERGER, Plaintiff-Appellant,v.Michael P. W. STONE, Defendant-Appellee.
No. 92-2146.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 15, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-358)
Ettie Weinberger, Appellant Pro Se.
Richard Parker, Office of The United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ettie Weinberger, a former secretary/typist for the United States Army, seeks to appeal from the district court's dismissal of her Complaint alleging employment discrimination in violation of Title VII, 42 U.S.C. § 2000e (1988) and the Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621-34 (West 1985 & Supp. 1992).  In dismissing this Complaint, the district court determined that an earlier dismissal of identical claims by the United States Court of Appeals for the Federal Circuit for Weinberger's failure to prosecute those claims operated as a determination on the merits for res judicata purposes and barred review.  The court also noted that it was without jurisdiction to entertain an appeal from an earlier administrative decision by the Merit System Protection Board, to the extent Weinberger sought to appeal that decision.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Weinberger v. Stone, No. CA-92-358 (E.D. Va.  July 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED